Citation Nr: 0433902	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  04-34 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 20 
percent for residuals of laminectomy, herniated nucleus 
pulposus, lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision (sent 
January 2004) of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
an increased disability rating in excess of 20 percent for 
residuals of laminectomy, herniated nucleus pulposus, lumbar 
spine ("low back disability").  A Notice of Disagreement 
was received in January 2004.  After review by a Decision 
Review Officer, a Statement of the Case was issued in August 
2004, and a timely appeal was received in September 2004.  

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2003).


FINDINGS OF FACT

1.  The veteran's low back disability has not been shown to 
be productive of more than moderate limitation of motion, or  
range of motion on flexion of the thoracolumbar spine limited 
to 30 degrees or less. 

2.  The veteran's back disability is productive of mild 
incomplete paralysis of the sciatic nerve.  

3.  The veteran's back disability is not shown to produce 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  





CONCLUSIONS OF LAW

1.  The orthopedic manifestation of the veteran's low back 
disability does not meet the criteria for assigning a 
disability rating in excess of 20 percent.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285 through 5293 (2003); 38 C.F.R. § 3.102, 
3.321, 3.400, 4.71a, Diagnostic Codes 5235 through 5243 
(2004).

2.  The criteria for a separate 10 percent evaluation for the 
neurological manifestation of the veteran's low back 
disability are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.14, 4.20, 4.27, 4.124a, Diagnostic Code 8520 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b) and (c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, that notice was provided in February 2003, 
prior to the initial AOJ decision issued in January 2004.  
The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The above-mentioned letter advised the veteran what 
information and evidence was needed to substantiate his 
claim.  The letter also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely records, like 
medical records, employment records, and records from other 
Federal agencies.  The Statement of the Case also notified 
the veteran of the information and evidence needed to 
substantiate the claim. 

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claim.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He was given 
ample time to respond to each letter.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from October 
2001 through October 2002.  The veteran submitted VA physical 
therapy treatment records for June 2003 through August 2003.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to the VA.  38 U.S.C.A. § 5103A(b)(1).   The veteran has not 
identified any other relevant records.  VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  This was accomplished here.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  Since the issue in this case is 
entitlement to an increased rating, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
The veteran's service-connected low back disability has been 
evaluated under Diagnostic Code 5293 as intervertebral disc 
syndrome.  During the pendency of the veteran's claim, VA 
revised the criteria for diagnosing and evaluating diseases 
and injuries of the spine set forth in 38 C.F.R. § 4.71a.  
The amendments, effective September 26, 2003, changed the 
diagnostic codes for spine disorders from 5285 through 5295 
to 5235 through 5243.  In addition, spine disorders are now 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  68 Fed. Reg. 51443 (Aug. 27, 2003).  
These amendments did not substantively change the rating 
criteria under Diagnostic Code 5293, although re-numbered as 
Diagnostic Code 5243.  The Board notes a technical correction 
was published reinserting the two notes to Diagnostic Code 
5243 that was inadvertently omitted.  69 Fed. Reg. 32,449 
(June 10, 2004).

Diagnostic Code 5293 (now 5243) provides that preoperative or 
postoperative intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003)/5243 (2004).  Thus, intervertebral disc syndrome 
warrants a 10 percent disability rating when there were 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months; a 
20 percent rating when there were incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months; a 40 percent rating 
when there were incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating when there 
were incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  The revised 
schedule does not provide for an evaluation higher than 60 
percent.  

For purposes of evaluations under Diagnostic Code 5293 (now 
5243), an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (1) (2004).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using the rating 
criteria of the most appropriate orthopedic diagnostic code 
or codes; neurologic disabilities are evaluated separately 
using the rating criteria for the most appropriate neurologic 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (2) (2003).  In the latter regard, impairment 
of the sciatic nerve is addressed under Diagnostic Code 8520.  
Under this code, in effect throughout the appeal period, 
complete paralysis, where the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely) lost is assigned an 80 
percent rating.  Incomplete paralysis that is mild is 
assigned a 10 percent rating; moderate incomplete paralysis 
is assigned a 20 percent rating;  moderately severe 
incomplete paralysis is assigned a 40 percent rating; and 
severe, incomplete paralysis of the sciatic nerve, with 
marked muscle atrophy is assigned a 60 percent evaluation.  

In evaluating the veteran's orthopedic disability, the 
criteria in effect prior to September 2003 provided for a 10 
percent evaluation for slight limitation of motion of the 
lumbar spine, a 20 percent evaluation for moderate limitation 
of motion of the lumbar spine, and a 40 percent evaluation 
when limitation of motion was severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

The amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexions are zero to 30 degrees, and left 
and right lateral rotations are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2004).  

The General Rating Formula for Diseases and Injuries of the 
Spine also now provide that with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, a 100 percent rating for unfavorable ankylosis of 
the entire spine is warranted; and a 50 percent rating is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  

The criteria for a 40 percent rating are unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  For a 30 
percent rating, the criteria are forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height. 

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2004).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

The veteran filed his claim for an increased disability 
rating for his service-connected low back disability on 
February 14, 2003.  In April 2003, the veteran underwent a VA 
examination of his back.  He related that he injured his back 
in service and in 1945 was operated on at the VA for 
herniated disc.  He has had episodes of back pain since with 
some decreased range of motion.  His main problem is that he 
has weakness in his back, decreased range of motion and pain.  
He also gets bilateral leg pain.  Upon physical examination, 
the examiner noted the veteran had range of motion to 60 
degrees of flexion, 20 degrees of right and left bending and 
0 degrees of extension; no reflex or motor defect; decreased 
sensation in S1 root bilaterally; good gluteal tone; negative 
straight leg raising test; his pelvis was level and spine was 
straight; and there was paralumbar spasm.  The examiner noted 
that the veteran used two aids, a cane and a lumbar support 
garment; he does not work; and he is able to do the 
activities of daily living.  The examiner's diagnosis was 
degenerative arthritis of the lumbar spine with residuals of 
the herniated disc and laminectomy.  

Two months after the VA examination, the veteran underwent VA 
physical therapy treatment from June 2003 through August 
2003.  At the June 2003 physical therapy initial evaluation, 
the veteran complained of chronic low back pain with recent 
flare up over the past six months with pain radiating into 
both lower extremities, tingling into right toes 2, 3, and 4, 
and the left calf.  Upon physical examination, the veteran 
was noted to have pain rated as 7 out of 10 across the low 
back; posterior pelvic tilt; decreased lumbar lordosis; 
kyphosis; generalized deconditioning, muscle tightness and 
thickening bilateral paraspinals; erector spinae attachments; 
piriformis; decreased mobility; lumbosacral range of motion 
grossly limited by 50 percent; positive straight leg raising 
test; and positive Faber test, bilateral lower extremities.  
The veteran was put on a home exercise program and a 
thermophore for pain management, and a shower chair was 
provided for safety.  The last physical therapy follow up 
note in August 2003 indicates that the veteran still 
complained of pain continuing to radiate into bilateral lower 
extremities.  Tingling into right toes 2, 3 and 4 and into 
the left calf persisted, but with less intensity.  Although 
the notes shows the veteran had some improvement, e.g., 
decrease of pain and piriformis and increased range of 
motion, the veteran continued to have posterior pelvic tilt; 
decreased lumbar lordosis; kyphosis; generalized 
deconditioning and muscle tightness and thickening bilateral 
paraspinals; positive straight leg raising; and positive 
Faber test.  The veteran was to continue the home exercise 
program and using a positioning wedge, shower chair for 
safety and thermophore for pain management.  The veteran was 
also recommended to receive a transcutaneous electrical nerve 
stimulation (TENS) unit for pain relief.

Based upon the medical evidence in the file, the orthopedic 
aspect the veteran's low back disability does not meet the 
criteria for an evaluation in excess of 20 percent disabling.  
At the April 2003 VA examination, the veteran had range of 
motion limited to 60 degrees of flexion, 0 degrees of 
extension, and 20 degrees of right and left bending.  At the 
June 2003 physical therapy initial evaluation, the veteran's 
range of motion was noted to be 50 percent decreased.  Under 
the rating criteria prior to September 2003, the veteran's 
low back disability would be characterized as moderate rather 
than severe, as he had at least 50 percent of his range of 
motion.  Under the rating criteria established in September 
2003, the veteran would not be entitled to a 40 percent 
disability rating as he has not been shown to have forward 
flexion of 30 degrees or less.  (In this regard, the 
criteria for a 30 percent disability rating are not 
applicable as it only applies to the cervical spine, and the 
veteran's service connected disability only affects his 
lumbar spine.)  

The Board now must consider whether the veteran is entitled 
to a disability rating in excess of 20 percent under any 
other applicable diagnostic code or codes in effect prior to 
and since September 2003.  

Under the old criteria, Diagnostic Code 5285 pertained to 
residuals of fractured vertebrae.  38 C.F.R. § 4.71a (2003).  
The medical evidence does not show, however, that the veteran 
fractured any lumbar vertebrae during service.  Therefore, 
Diagnostic Code 5285 is not applicable.  Likewise, Diagnostic 
Codes 5286 and 5289 for ankylosis of the lumbar spine are 
inapplicable since the presence of ankylosis is not shown.  

Diagnostic Code 5295 evaluates lumbosacral strain at 0 
percent with slight subjective symptoms; 10 percent with 
characteristic pain on motion; 20 percent with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; and 40 percent if severe 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a (2003).  There is no provision for an 
evaluation greater than 40 percent.  

Pursuant to the criteria in Diagnostic Code 5295, the 
veteran's low back disability would not be evaluated in 
excess of 20 percent disabling because the medical evidence 
does not show that the veteran experiences listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Therefore, evaluating 
the veteran under diagnostic code 5295, would not result in a 
higher rating, and assigning a separate rating would be 
tantamount to pyramiding, i.e., evaluating the same 
disability twice.  

As to the evaluation of the veteran's back disability based 
on incapacitating episodes as contemplated in the criteria, 
the veteran has not shown any incapacitating episodes as 
defined in the regulation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293/5243 Note (1).  Therefore, this criteria does not 
provide a basis for an increased rating.  

The Board not turns to examine whether the combined 
orthopedic and neurologic manifestations could result in a 
higher rating as contemplated under the criteria for 
evaluating intervertebral disc disease.  As indicated above, 
the veteran meets the criteria for a 20 percent evaluation 
for the orthopedic manifestation of his disability.  The 
Board also finds that the veteran is entitled to an 
evaluation of 10 percent for the neurologic manifestations of 
his low back disability, evaluated under Diagnostic Code 8520 
as incomplete paralysis of the sciatic nerve.  In April 2003 
the VA examiner found that the veteran had decreased 
sensation in the S1 root bilaterally, although he had 
negative straight leg raising tests.  However, in June 2003 
the veteran complained of pain radiating to both lower 
extremities and tingling into his right toes 2, 3 and 4 and 
into his left calf, and he was found to have positive 
straight leg raising tests bilaterally.  Resolving reasonable 
doubt in favor of the veteran, the Board finds that the 
medical evidence shows the veteran has mild neurologic 
manifestations of his low back disability which may be 
evaluated as 10 percent disabling under Diagnostic Code 8520 
for mild incomplete paralysis of the sciatic nerve.  The 
veteran is not entitled to a higher rating of 20 percent as 
the medical evidence does not show that he has a moderate 
impairment of the sciatic nerve.

Based on the evidence of record and the veteran's 
contentions, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) (2004) are not met.  



ORDER

Entitlement to an increased disability rating in excess of 20 
percent for the orthopedic manifestations of the veteran's 
low back disability is denied.

Entitlement to a separate disability rating of 10 percent for 
the neurologic manifestations of the veteran's low back 
disability is granted, subject to controlling regulations 
governing the payment of monetary benefits.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



